Citation Nr: 0832136	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-35 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder. 

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a low back disorder.  

On July 12, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

A final RO decision dated in January 1988 denied a claim for 
service connection for a low back condition.  Although the RO 
did not address whether the veteran had submitted new and 
material evidence sufficient to reopen this claim, the Board 
must independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  Accordingly, the issue has been 
recharacterized on appeal.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1987, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder; the veteran did not 
appeal that determination, and it became final.  

2.  The evidence associated with the record since the 
December 1987 decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  


CONCLUSION OF LAW

Evidence received since the final December 1987 decision is 
new and material; therefore, the veteran's claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001. 66 Fed. Reg. at 45,620.  
Since the appellant filed her petition to reopen the claim 
for service connection for the cause of the veteran's death 
after August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



III.  Legal Analysis-N&M Evid.-S/C for a low back disorder.

The veteran's claim for service connection for a low back 
disorder has been considered and denied.  In December 1987, 
the RO denied service connection for a low back disorder, 
based on a finding that, while the service medical records 
did not show treatment for a back condition, he did not 
report a back condition at discharge, and the records failed 
to establish a diagnosis of a low back disorder.  

Because the veteran did not appeal the December 1987 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  However, as noted above, pertinent law and 
regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the denial includes VA 
outpatient treatment reports, VA examination reports, as well 
as a private medical statement from Dr. Paul E. Kramer, which 
refers to a diagnosis of low back pain.  This evidence was 
not previously of record, and is not cumulative or 
duplicative of evidence before the RO in December 1987.  As 
this evidence establishes current diagnosis of a chronic low 
back disorder, not shown in January 1988, it is relevant and 
probative of the issue at hand and cures one of the 
evidentiary defects that existed at the time of the prior 
denial.  Therefore, the claim is reopened.  


ORDER

The application to reopen a claim for service connection for 
a low back disorder is granted.  



REMAND

The veteran maintains that service connection is warranted 
for residuals of a back injury which he sustained during 
active duty in Korea.  At his personal hearing, in July 2007, 
the veteran reported falling down an embankment while on 
maneuvers in Korea, during which time he broke his lower 
right leg.  The veteran indicated that his back was injured 
in the same incident; he stated that he has had back problems 
ever since his discharge from service.  The veteran argued 
that the inservice incident shook up his entire spinal 
system.  The veteran indicates that he has continued to 
experience problems with his lower back ever since his 
discharge from service.  The veteran reported that he first 
sought treatment for his back in 1989.  The veteran indicated 
that a recent MRI showed an abnormal growth in the lumbar 
spine.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The Board notes that the veteran served in Korea with the 5th 
RCT.  The service medical records show that the veteran was 
seen in December 1953 with complaints of pain in the right 
lower leg on marching; at that time, he reported suffering a 
right leg fracture in 1949.  The diagnosis was old fracture, 
right lower leg, painful.  Of record is a statement from Dr. 
A.K. Northrop, dated in April 1955, indicating that the 
veteran reported being well since 1950, until he was injured 
on December 3, 1953 while in Korea on Combat maneuvers.  He 
reported falling down an embankment a distance of about 30 
feet and injured his right leg.  

Post service treatment records, VA as well as private 
treatment records, reflect a current low back disorder.  
During a VA examination in February 1988, the veteran 
reported falling about 50 feet during service in Korea, 
injuring his right lower leg and back.  He stated that he 
continues to have back pain.  

Of record is a statement from Dr. Paul E. Kramer, dated in 
December 2004, indicating that the veteran suffers from 
chronic lower back pain; he noted that this severely limits 
his mobility.  Dr. Kramer stated that MRI scanning shows 
spondylosis and possibly some impingement on the ventral cord 
at C4-5 and C5-6.  Dr. Kramer reported that the veteran has 
had worsening neck and back problems since his service injury 
in 1953.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & 
Supp. 2007).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current low back disorder.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA as well as non-VA, who have treated 
the veteran for his claimed back disorder 
since his separation from service.  After 
securing the necessary release, the RO 
should obtain these records.  If the 
records are not available, a notation to 
that effect should be placed in the 
claims file and the veteran notified of 
the problem.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the etiology of any back disorder, which 
may currently be present.  Following a 
review of the relevant evidence in the 
claims file and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following: Is 
it at least as likely as not (50 percent 
or greater probability) that any current 
back disorder is linked to any incident 
or event of the veteran's active military 
service, to include his lower right leg 
injury in December 1953.  A discussion of 
the complete rationale for all opinions 
expressed should be included in the 
examination report.  

3.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.

After the above actions have been accomplished and there has 
been compliance with appellate procedure, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


